--------------------------------------------------------------------------------

Exhibit 10.2
 
ENERGIZER HOLDINGS, INC.
AMENDED EXECUTIVE OFFICER BONUS PLAN


SECTION 1
ESTABLISHMENT AND PURPOSE


1.1           Purpose. Energizer Holdings, Inc. hereby establishes the Energizer
Holdings, Inc. Executive Officer Bonus Plan (the "Plan"). The Plan is intended
to (i) motivate and reward a greater degree of excellence and teamwork among the
senior officers of the Company by providing incentive compensation award
opportunities; (ii) provide attractive and competitive total cash compensation
opportunities for exceptional corporate, business unit and personal performance;
(iii) reinforce the communication and achievement of the mission, objectives and
goals of the Company; and (iv) enhance the Company’s ability to attract, retain
and motivate the highest caliber senior officers. Awards under the Plan which
are based upon attainment of Performance Goals, are intended to qualify as
performance-based compensation under Section 162(m) of the Code.


1.2           Effective Date. Contingent upon shareholder approval of
appropriate performance criteria at the Company’s 2006 Annual Meeting of
Shareholders, the Plan shall become effective October 1, 2006 and shall continue
in effect until terminated by the Board in accordance with Section 7.4. As long
as the Plan remains in effect, performance criteria shall be resubmitted to
shareholders as necessary to enable Awards under the Plan which are based upon
attainment of Performance Goals to continue to qualify as performance-based
compensation under Section 162(m) of the Code.


SECTION 2
DEFINITIONS


The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:


2.1           "Award" means any cash bonus granted under the terms of the Plan.
An Award may be expressed as a percentage of an Executive Officer’s Base Salary
or a specific dollar amount, as determined by the Committee for each Participant
for any Plan Year, or for multiple Plan Years.


2.2           "Base Salary" means as to any Plan Year, 100% of the Participant's
annualized salary rate on the last day of the Plan Year. Such Base Salary shall
be before both (a) deductions for taxes or benefits, and (b) deferrals of
compensation pursuant to Company-sponsored plans.


2.3           "Board" means the Company's Board of Directors.


2.4           "Code" means the Internal Revenue Code of 1986, as amended.
Reference to a specific Section of the Code shall include such Section, any
valid regulation promulgated thereunder, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
Section or regulation.


2.5           "Committee" means the Nominating and Executive Compensation
Committee of the Board, or any successor committee the Board may designate to
administer the Plan. Each member of the Committee shall be (i) an “outside
director” within the meaning of Section 162(m) of the Code, subject to any
transitional rules applicable to the definition of outside director, and (ii) an
“independent” director, as defined under the Company’s Corporate Governance
Principles and the listing standards of the New York Stock Exchange.


2.6           "Company" means Energizer Holdings, Inc., a Missouri corporation.


2.7           "Determination Date" means as to any Plan Year, (a) the first day
of the Plan Year, or (b) any date on or before the 90th day of the Plan Year.


2.8           “Executive Officer” means any individual with the title of Chief
Executive Officer, Chief Financial Officer, or President of the Company, and any
other individual designated as an Executive Officer of the Company by the Board.


2.9           "Maximum Award" means the maximum amount which may be paid to a
Participant as a single Award, whether that Award represents performance for a
single Plan Year or for multiple Plan Years. The size of the Maximum Award is
five million dollars ($5,000,000).


2.10           "Participant" means as to any Plan Year (or series of Plan
Years), an Executive Officer who has been selected by the Committee for
participation in the Plan for that Plan Year (or series of Plan Years).


2.11           "Performance Goals" means performance goals established by the
Committee with respect to any Potential Award, which goals must be based upon
one or more performance-based criteria approved by the shareholders of the
Company in accordance with the requirements of Section 162(m) of the Code.
 


2.12           "Plan Year" means the fiscal year of the Company beginning
October 1, 2006, and each succeeding fiscal year of the Company.


2.13           “Potential Award” means an Award which is potentially payable to
a Participant, the terms of which are established by the Committee as of the
Determination Date for a Plan Year. The terms of a Potential Award can relate to
that Plan Year, or a series of Plan Years, and can be exclusively
performance-based, with Performance Goals, or can involve a combination of
performance-based criteria and individual performance assessments, as the
Committee, in its sole discretion, may determine. The Committee shall have the
power to impose any restrictions on Potential Awards subject to this Plan as it
may deem necessary or appropriate to ensure that an Award under this Plan, to
the extent applicable, satisfies all the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code, the regulations
thereunder, and any successors thereto.




SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS


3.1           Selection of Participants. On or prior to the Determination Date,
the Committee, in its sole discretion, shall select the Executive Officers who
shall be Participants for the Plan Year. In selecting Participants, the
Committee shall choose officers who are likely to have a significant impact on
the performance of the Company. Participation in the Plan is in the sole
discretion of the Committee, and on a Plan Year by Plan Year basis. Accordingly,
an Executive Officer who is a Participant for a given Plan Year in no way is
guaranteed or assured of being selected for participation in any subsequent Plan
Year or Years.


3.2           Determination of Performance Goals and Potential Awards. On or
prior to the Determination Date, the Committee, in its sole discretion, shall
establish the terms of  the Potential Award for each Participant for the Plan
Year, or for multiple Plan Years, commencing onthe first day of such Plan Year
or multiple Plan Years, and any Performance Goals applicable to all, or a
portion of, the Potential Award. To the extent that all, or a portion, of the
Participant's Potential Award is performance-based, such Potential Award shall
be contingent upon the attainment of the Participant’s Performance Goals. The
Committee may elect to establish alternative payment formulae for the Potential
Awards based upon the attainment of alternative Performance Goals for the Plan
Year (or Years), and may also elect to establish Potential Awards on a multiple
year basis, contingent upon attainment of Performance Goals over multiple years.
Each Participant’s Performance Goals and Potential Award shall be set forth in
writing and presented to the Participant.  The outcome of any Performance Goal
must be substantially uncertain at the time it is established by the Committee.


3.3           Determination of Awards. After the end of each Plan Year, the
Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for that Plan Year (or series of Plan Years
ending with that Year) were achieved or exceeded. For this purpose, approved
minutes of a meeting of the Committee shall be treated as written certification.
The Committee shall also determine if the criteria for any non-performance-based
Potential Awards have been attained. If applicable Performance Goals and other
criteria were attained, the Committee shall determine Awards payable to each
Participant in accordance with the terms of their Potential Awards.
Notwithstanding any contrary provision of the Plan or the terms of the Potential
Award, (a) the Committee, in its sole discretion, may eliminate or reduce the
Award payable to any Participant below that which otherwise would be payable
under the terms of the Potential Award, (b) if a Participant terminates
employment with the Company prior to the end of a Plan Year (or series of Plan
Years) for which a Potential Award has been established, the Committee may, in
its sole discretion, grant an Award proportionately based on the date of
termination, provided that applicable Performance Goals for that Plan Year (or
Plan Years) are attained, and (c) the Committee may not adjust upwards the
amount of an Award nor may it waive the attainment of Performance Goals for the
applicable Plan Year or Plan Years.




SECTION 4
PAYMENT OF AWARDS


4.1           Right to Receive Payment. Each Award that may become payable under
the Plan shall be paid solely from the general assets of the Company. Nothing in
this Plan shall be construed to create a trust or to establish or evidence any
Participant's claim of any right other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled. No Participant
or other person shall have any rights with respect to the Plan, or to any
Potential Award prior to the completion of the Plan Year (or series of Plan
Years) with respect to such Award, and the Committee’s certification as to the
attainment of any Performance Goals applicable thereto. Notwithstanding anything
to the contrary set forth in the Plan, the Committee, in its sole discretion,
may eliminate or reduce an Award payable to any Participant below that which
otherwise would be payable under the terms of the Participant’s Potential Award.


4.2           Timing of Payment. Payment of each Award shall be made no sooner
than the date the Committee certifies that applicable Performance Goals for a
Plan Year (or Plan Years) have been attained and no later than March 15 of the
year following the  Plan Year (or series of Plan Years) during which the Award
was earned.  Under no circumstances may payment of any Award, including the
Awards described in Sections 3.3(b) and 6.2 of this Bonus Plan, be accelerated
to an earlier date.


4.3           Form of Payment. Each Award shall be paid in cash (or its
equivalent) in a single lump sum.


4.4           Deferral of Awards. The Committee may permit Participants the
opportunity to elect to defer receipt of Awards under the terms of the Company’s
Deferred Compensation Plan.


SECTION 5
ADMINISTRATION


5.1           Grant of Awards. The Committee shall determine (i) those Executive
Officers eligible to be Participants, (ii) the amount, type (whether
performance-based or non-performance-based) and terms of each Potential Award,
and (iii) the amount of each Award, subject to the provisions of the Plan.
Awards granted under the Plan shall be evidenced to the extent, and in the
manner, if any, prescribed by the Committee from time to time in accordance with
the terms of the Plan. In making any determinations under the Plan, including
certifications as to attainment of Performance Goals, the Committee shall be
entitled to rely on reports, opinions or statements of officers or employees of
the Company, as well as those of counsel, public accountants and other
professional or expert persons.  All determinations, interpretations and other
decisions under or with respect to the Plan or any Award by the Committee shall
be final, conclusive and binding upon all parties, including without limitation,
the Company, any Executive Officer, and any other person with rights to any
Award under the Plan, and no member of the Committee shall be subject to
individual liability with respect to the Plan or any Awards thereunder.


5.2           Committee Authority. The Committee shall have sole authority to
administer the Plan and, in connection therewith, it shall have full power to
(i) construe and interpret the Plan consistent with the qualification of Awards
under the Plan as performance-based compensation under Section 162(m) of the
Code, (ii) establish rules and regulations in connection with the administration
of the Plan, and (iii) perform all other acts it believes reasonable and proper,
including the power to delegate responsibility to others to assist it in
administering the Plan.


SECTION 6
BENEFICIARY DESIGNATION; DEATH OF AWARDEE


6.1.           Designation of Beneficiary. A Participant may file with the
Committee a written designation of a beneficiary or beneficiaries (subject to
such limitations as to the classes and number of beneficiaries and contingent
beneficiaries as the Committee may from time to time prescribe) to receive, in
the event of the death of the Participant, an Award. The Committee reserves the
right to review and approve beneficiary designations. A Participant may from
time to time revoke or change any such designation or beneficiary and any
designation of beneficiary under the Plan shall be controlling over any other
disposition, testamentary or otherwise.  However, if the Committee shall be in
doubt as to the right of any such beneficiary to receive any Award, the
Committee may determine to recognize only a right to receipt by the legal
representative of the Participant, in which case the Company, the Committee and
the members thereof shall not be under any further liability to anyone.


6.2           Payment of Award. Upon the death of a Participant, any Award
payable to that Participant shall be determined by the Committee in its sole
discretion, in light of the attainment of applicable Performance Goals, and the
Company shall make payment of such Award to the Participant’s designated
beneficiary or personal representative or the person or persons entitled thereto
by will or in accordance with the laws of descent and distribution.


SECTION 7
OTHER GOVERNING PROVISIONS


7.1           Transferability. Except as otherwise provided herein, no Award
shall be transferable other than by beneficiary designation, will or the laws of
descent and distribution, and any right with respect to an Award may be
exercised during the lifetime of the Participant receiving such Award only by
such Participant or by his/her guardian or legal representative.


7.2.           Reservation of Rights of Company. Neither the establishment of
the Plan or any Potential Award, nor the granting of an Award, shall confer upon
any Executive Officer any right to continue in the employ of the Company or any
Affiliate or interfere in any way with the right of the Company or any Affiliate
to terminate such employment at any time. The Company expressly reserves the
right, which may be exercised at any time during a Plan Year, to terminate any
individual's employment without cause and without regard to the effect such
termination might have upon the Participant's receipt of an Award under the
Plan.


7.3           Withholding of Taxes. The Company shall deduct from any payment,
or otherwise collect from the recipient, any taxes required to be withheld by
federal, state or local governments in connection with any Award.


7.4           Amendment and Termination of Plan. The Board may amend or
terminate the Plan at any time and for any reason; provided, however, that if
and to the extent required to ensure the qualification under Section 162(m) of
the Code, of Awards granted under the Plan, any such amendment shall be subject
to shareholder approval.


7.5            Construction of Plan. The place of administration of the Plan
shall be in the State of Missouri and the validity, construction,
interpretation, administration and effect of the Plan and of its rules and
regulations, and rights relating to the Plan, shall be determined solely in
accordance with the laws of the State of Missouri, without giving regard to the
conflict of laws provisions thereof.


7.6           Unfunded Nature of Plan. The Plan shall be unfunded, and the
Company shall not be required to segregate any assets which may at any time be
awarded under the Plan.  Any liability of the Company to any person with respect
to any Award under the Plan shall be based solely upon any contractual
obligations which may be created by the terms of the Plan or any agreement with
respect to an Award entered into pursuant to the Plan.  No such obligation of
the Company shall be deemed to be secured by any pledge of, or other encumbrance
on, any property of the Company.


7.7           Successors. All obligations of the Company under the Plan, with
respect to any Awards granted hereunder, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company.


7.8           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality of invalidity will not
affect the remaining parts of the Plan and the Plan will be construed and
enforced as if the illegal or invalid provision had not been included.


7.9           Expenses of Plan.   The expenses of administering the Plan will be
borne by the Company.
